Citation Nr: 0520253	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel











INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City.

A memorandum prepared by the Board in January 2003 and a 
remand by the Board in July 2003 requested additional 
development.  The requested development having been 
accomplished, the claims file has been transferred to the 
Board. 


FINDINGS OF FACT

1.  In an April 1994 rating decision, service connection for 
PTSD was denied, essentially based upon a finding that a 
verified or verifiable stressor had not been provided.

2.  Evidence added to the record since the April 1994 rating 
decision is either cumulative or, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in August 2001 and June 2004, prior to the adjudication 
of this claim.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the August 2001 and June 2004 VCAA notice 
letters generally informed the veteran of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1),  which includes this "fourth element," was 
cited in the March 2005 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The required duty to notify has been satisfied.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL 
DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-395 (1996).

Service connection for PTSD was denied by an April 1994 
rating decision.  The veteran was notified of this decision 
in April 1994 but did not appeal within the following year.  
Accordingly, the April 1994 rating decision is final under 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d  
1343 (2000).

The evidence available at the time of the April 1994 rating 
decision included the veteran's service discharge report, 
service personnel records, report of VA PTSD examination, and 
private psychological report.  His service discharge report 
reflects a military occupation specialty of machine gunner, 
one year of foreign or sea service, and shows receipt of the 
Vietnam Service Medal.  The veteran's service personnel 
records reflect travel to Japan; however, these records are 
silent with respect to Vietnam service, combat history, or 
receipt of a combat citation.  A September 1993 report of VA 
PTSD examination shows that the veteran reported exposure to 
frequent mortar and sniper fire during the one year period 
which he spent in Vietnam.  This examination report includes 
a diagnosis of PTSD.  In addition, a July 1993 private 
psychological report, in connection with the veteran's claim 
for Social Security Disability benefits, does not provide a 
diagnosis of PTSD.

In this regard, it is noted that, although the veteran's 
psychiatric symptoms were diagnosed as PTSD, this diagnosis 
is considered to be of diminished probative value because it 
is based on unverified stressors.  In this regard, it is 
noted that the Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).  Nor is the Board bound to 
accept the appellant's uncorroborated accounts of an in-
service stressor or the opinions or diagnoses by physicians 
who rely on the appellant's account of his stressful military 
service.  Id.

The evidence added to the record since the April 1994 rating 
decision includes VA outpatient treatment records, a January 
1995 report of VA examination for mental disorders, records 
in connection with the veteran's claim for Social Security 
Disability benefits, and a history of the veteran's unit from 
the Marine Corps Historical Center.  These records do not 
corroborate the veteran's claim of exposure to mortar and 
sniper fire.  Specifically, although VA outpatient treatment 
records reflect treatment for PTSD, the findings contained in 
these records are not based on a verified stressors.  
Moreover, neither the 1995 report of VA examination for 
mental disorders nor the records relied upon by the Social 
Security Administration include a diagnosis of PTSD.  In 
addition, the veteran's alleged stressful exposure to mortar 
and sniper fire is not verified by evidence documenting the 
history of his unit. 

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the record since the April 
1994 rating decision is either cumulative or, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  The evidence previously of record included a diagnosis 
of PTSD, including as a result of an alleged in-service 
stressful experience; however, the evidence added to the 
record does not include any additional information verifying 
the veteran's claimed stressor event or raising the 
possibility that further development could substantiate his 
claim.  

As the veteran did not engage in combat and he has not 
provided evidence of an in-service stressor that can be 
corroborated, his claim for service connection for PTSD must 
be denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for PTSD is denied.





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


